— Judgment unanimously affirmed. Memorandum: Defendant was convicted of criminal possession of stolen property in the third degree. There is no merit to defendant’s contention that the evidence was legally insufficient to prove ownership and value of the stolen vehicle. The record reveals that the vehicle was stolen from a lessee who had a superior right to possession (see, Penal Law § 155.00 [5]; People v Hutchinson, 56 NY2d 868) and that the original price for the vehicle was at least $22,000, the vehicle had been used for only a month and a half and was in excellent physical condition when stolen, thus indicating a value well in excess of $3,000 (see, People v Ruiz, 159 AD2d 656, lv denied 76 NY2d 742; People v Miller, 156 AD2d 265, lv denied 75 NY2d 922; People v James, 111 AD2d 254, affd 67 NY2d 662). We have conducted an independent review of the record and conclude that the verdict was not contrary to the weight of evidence (see, People v Bleakley, 69 NY2d 490, 495).
The remaining issue was not preserved for appellate review (see, CPL 470.05 [2]; People v Lipton, 54 NY2d 340, 351), and in any event, is without merit (see, People v Hazlett, 167 AD2d 867, lv denied 77 NY2d 878). (Appeal from Judgment of Monroe County Court, Kepner, J. — Criminal Possession Stolen Property, 3rd Degree.) Present — Dillon, P. J., Boomer, Pine, Balio and Davis, JJ.